                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE

 DIVERSE MEDICAL MANAGEMENT, INC. )
 AND AZZAM MEDICAL SERVICES, LLC )
                                  )
        Plaintiffs,               )
                                  )
 v.                               )                     Case No: 4:19-CV-46
                                  )
 PLATINUM GROUP USA, INC.;        )
 AMER RUSTOM; THE THIRD           )
 FRIDAY TOTAL RETURN FUND, L.P.,  )
 MICHAEL LEWITT, AMERICORE        )
 HEALTH, LLC, GRANT WHITE, AND    )
 JAMES B. BIDEN,                  )
                                  )
        Defendants.               )
                                  )
                                  )
 PLATINUM GROUP USA, INC.; AND    )
 THE THIRD FRIDAY TOTAL RETURN    )
 FUND, L.P.,                      )
                                  )
        Counter-Plaintiffs,       )
                                  )
 v.                               )
                                  )
 DIVERSE MEDICAL MANAGEMENT,      )
 INC.; MICHAEL FREY; NATALIE      )
 FREY; AND MOHANNAD AZZAM,        )
                                  )
        Counter-Defendants        )

                       NOTICE OF CHANGE OF LAW FIRM NAME

        Please take notice that effective January 27, 2020, Bingham Greenebaum Doll LLP will

 be known as Dentons Bingham Greenebaum LLP. The contact information for the attorneys in

 this action remains the same except for their email addresses, which have been changed as

 follows: jared.cox@dentons.com and aaron.marcus@dentons.com.




Case 4:19-cv-00046-CLC-CHS Document 63 Filed 01/28/20 Page 1 of 3 PageID #: 808
                                               Respectfully submitted,


                                               /s/ Aaron W. Marcus
                                               Jared A. Cox (KBA # 92523)
                                               Aaron W. Marcus (KBA # 96178)
                                               DENTONS BINGHAM GREENEBAUM LLP
                                               101 S. 5th Street
                                               3500 PNC Tower
                                               Louisville, Kentucky 40202
                                               (502) 587-3543
                                               jared.cox@dentons.com
                                               aaron.marcus@dentons..com

                                               COUNSEL FOR DEFENDANTS AMERICORE
                                               HEALTH, LLC AND GRANT WHITE



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 28th day of January, 2020, I emailed the foregoing to the
 following:
                Robert A. Peal
                Sims Funk, PLC
                3322 West End Avenue
                Suite 200
                Nashville, TN 37203
                rpeal@simsfunk.com
                mlenihan@simsfunk.com
                Counsel for Plaintiffs

                George R. Mesires
                Joan A. Akalaonu
                Yasmin N. Best
                Faegre Baker Daniels LLP (CA)
                11766 Wilshire Bldv.,
                Suite 750
                Los Angeles, CA 900025
                George.mesires@faegrebd.com
                Joan.akalaonu@faegrebd.com
                Yasmin.best@faegrebd.com
                Counsel for Defendants Platinum Group USA, Inc.,
                Michael Lewitt, and James B. Biden




                                                  2
Case 4:19-cv-00046-CLC-CHS Document 63 Filed 01/28/20 Page 2 of 3 PageID #: 809
              David R. Smith
              Law Office of David Randolph Smith and Associates
              1913 21st Avenue South
              Nashville, TN 37212
              drs@drslawfirm.com
              Counsel for Defendant The Third Friday Total Return Fund, L.P.


                                          /s/ Aaron W. Marcus
                                          COUNSEL FOR DEFENDANTS AMERICORE
                                          HEALTH, LLC AND GRANT WHITE



 20811530.1




                                             3
Case 4:19-cv-00046-CLC-CHS Document 63 Filed 01/28/20 Page 3 of 3 PageID #: 810
